               Case 4:15-cv-00250-DCB Document 453 Filed 01/15/20 Page 1 of 1



                                   DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: David C. Bury                               Date: January 15, 2020
Case Number: CV-15-00250-TUC-DCB
Unknown Parties et al v. Wolf et al

APPEARANCES: Plaintiff(s) Counsel                                Defendant(s) Counsel
             Pieter S DeGanon                                    William Charles Silvis
             Jack Williford Londen                               Katelyn Masetta-Alvarez
             Bree Bernwanger                                     Sarah B. Fabian
BENCH TRIAL – DAY 3
8:59 am - All parties are present. Witness B is cross examined by Katelyn Masetta-Alvarez. Exhibits
2006 and 2007 are admitted without objection. Redirect examination by Bree Bernwanger. Recross
examination. Plaintiffs rest subject to admission of deposition testimony.

Defendants call Christopher Defraitas who is sworn and examined by Sarah Fabian.

10:27 am to 10:41 am – Recess taken.

Direct examination continues. Demonstrative exhibits 1 and 2 are admitted without objection.

11:58 am to 1:17 pm– Lunch recess taken.

Direct examination continues. Cross examination by Jack Londen. Exhibits 197 and 404 admitted
without objection. The Court questions the witness. Christopher Defraitas is excused.

After argument as to admissibility, the excerpted deposition of Richard Bryce is played.

2:32 pm - Proceedings recess for the day. The Court is accompanied by counsel for a site visit to the
Tucson Station. Bench Trial continues to January 16, 2020 at 9:00 am before this Court.


Deputy Clerk: Sara Jones                                                          4 hr
Court Reporter: Erica Mcquillen (AM)/Cheryl Cummings (PM)                         Start: 8:59 am
                                                                                  Stop: 2:32 pm
